DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022, has been entered. 

Specification
The objection to the title is withdrawn in view of applicant’s submission of a replacement title.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 9 and 18 depend directly or indirectly from claim 1 and recite, inter alia, “a detachable interface configured to be detached.”  However, since claim 1 previously recites “a detachable interface buried within the carrier substrate” it is unclear whether the detachable interface recited in claims 9 and 18 is the same as or different from the detachable interface recited in claim 1.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 11-12, 19-20, 23-26, and 30 of U.S. Patent No. 6,867,067 (hereinafter “the ‘067 patent”) in view of Japanese Patent Appl. Publ. No. JP 08-002998 to Tanaka, et al. (“Tanaka”) and further in view of U.S. Patent No. 8,860,005 to Bedell, et al. (“Bedell”).  
Regarding claims 1, 3-4, 6, and 15-16, claims 1, 5-7, 11-12, 19, 23-26, and 30 of the ‘067 patent recites substantially all of the limitations recited in claims 1, 3, 6, and 15-16 of the instant application, but do not explicitly recite that the monocrystalline seed is YSZ material and the crystalline layer is LNO material.  However, in ¶¶[0012]-[0033] and elsewhere throughout the entire reference Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of an intermediate layer comprised of, for example, yttria-stabilized zirconia (YSZ).  This is achieved by, for example, using a gas-phase synthesis method to deposit a 10 to 500-nm-thick YSZ layer directly on a Si substrate followed by the growth of an epitaxial LNO layer.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as recited in the ‘067 patent may be used to transfer a monocrystalline seed layer of YSZ to a Si carrier substrate for use as a seed crystal for the epitaxial growth of a monocrystalline layer of LNO thereupon in order to form the multilayer structure taught by Tanaka with the motivation for doing so being to benefit from the use of a higher quality YSZ seed layer, to reduce the volume of YSZ required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Claims 1, 5-7, 11-12, 19, 23-26, and 30 of the ‘067 patent also do not recite that the carrier substrate of silicon comprises a detachable interface buried within the carrier substrate.  However, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Bedell teaches that the fracture line (36) preferably includes the interface between the substrate (12) and buffer layer (14) which, when the substrate (12) and buffer (14) are comprised of the same material, necessarily means that the interface (36) is a buried interface within the substrate assembly.  Moreover, col. 5, ll. 30-38 of Bedell further teaches that after the substrate (12) is removed the buffer layer (14) and any remaining portion of the growth substrate (12) are removed which necessarily means that at least a portion of the fracture interface (36) was located within the substrate (12) and, hence, was buried.  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the intermediate support recited in the claims of the ‘067 patent with the motivation for doing so being to facilitate more efficient separation of the epitaxial working layer (20) in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  
Regarding claim 5, claims 2 and 20 of the ‘067 patent recite substantially all of the limitations recited in claim 5 of the instant application.  

Claims 2, 7, 9, 13-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of the ‘067 patent in view of Tanaka and further in view of Bedell and still further in view of U.S. Patent Appl. Publ. No. 2011/0171812 to Letertre, et al. (“Letertre”).  
Regarding claim 2, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 2 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  Alternatively, see ¶[0021] of Tanaka which teaches that the YSZ intermediate layer has a thickness of 10 to 500 nm.
Regarding claim 7, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 7 of the instant application.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches that the detached seed layer (12) may be joined to the support substrate (20) by molecular adhesion at an adhesion interface (16).  
Regarding claim 9, claims 1 and 19 of the ‘067 patent do not explicitly recite that the carrier substrate of silicon comprises a detachable interface configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Claims 1 and 19 of the ‘067 patent do not recite that the detachable interface is a buried interface as per claim 1 which is detached by laser bonding, chemical attack, and/or by the application of mechanical stress.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the intermediate support recited in the claims of the ‘067 patent which is detachable via the application of mechanical stress with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  
Regarding claim 13, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 13 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  Alternatively, see ¶[0021] of Tanaka which teaches that the YSZ intermediate layer has a thickness of 10 to 500 nm.
Regarding claim 14, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 14 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  It is noted that although the lower limit of 200 nm is equal to rather than less than 0.2 m, a value of 200 nm is infinitely close to the claimed upper limit of 0.2 m that it would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  Alternatively, see ¶[0021] of Tanaka which teaches that the YSZ intermediate layer has a thickness of 10 to 500 nm.
Regarding claim 18, claims 1 and 19 of the ‘067 patent do not explicitly recite that the carrier substrate of silicon comprises a detachable interface configured to be detached by a laser debonding technique and/or chemical attack and/or by application of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Claims 1 and 19 of the ‘067 patent do not recite that the detachable interface is a buried interface as per claim 1 which is detached by laser bonding, chemical attack, and/or by the application of mechanical stress.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the intermediate support recited in the claims of the ‘067 patent which is detachable via the application of mechanical stress with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of the ‘067 patent in view of Tanakaand further in view of Bedell and still further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”).  
Regarding claim 8, claims 1 and 19 of of the ‘067 patent do not explicitly recite that the monocrystalline seed layer of YSZ is in the form of a plurality of tiles each transferred to the carrier substrate of silicon.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline YSZ seed crystals on the Si carrier substrate recited in claim 19 of the ‘067 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.
Regarding claim 17, claims 1 and 19 of of the ‘067 patent do not explicitly recite that the monocrystalline seed layer of YSZ material is in the form of a plurality of tiles each transferred to the carrier substrate of silicon.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline YSZ seed crystals on the Si carrier substrate recited in claim 19 of the ‘067 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 7,646,038 (hereinafter “the ‘038 patent”) in view of Tanaka and further in view of Bedell.  
Regarding claim 10, claim 19 of the ‘038 patent recites substantially all of the limitations recited in claim 10 of the instant application, but does not recite that the detached layer is YSZ or that the epitaxial layer is LNO.  However, in ¶¶[0012]-[0033] and elsewhere throughout the entire reference Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of an intermediate layer comprised of, for example, yttria-stabilized zirconia (YSZ).  This is achieved by, for example, using a gas-phase synthesis method to deposit a 10 to 500-nm-thick YSZ layer directly on a Si substrate followed by the growth of an epitaxial LNO layer.  Thus, a person of ordinary skill in the art would readily recognize that a YSZ seed layer may be used for epitaxial growth of LNO with the motivation for doing so being to produce an electronic device such as a thin film capacitor having the desired electrical properties.
Claim 19 of the ‘038 patent also does not recite that the carrier substrate of silicon comprises a detachable interface buried within the carrier substrate of silicon.  However, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Bedell teaches that the fracture line (36) preferably includes the interface between the substrate (12) and buffer layer (14) which, when the substrate (12) and buffer (14) are comprised of the same material, necessarily means that the interface (36) is a buried interface within the substrate assembly.  Moreover, col. 5, ll. 30-38 of Bedell further teaches that after the substrate (12) is removed the buffer layer (14) and any remaining portion of the growth substrate (12) are removed which necessarily means that at least a portion of the fracture interface (36) was located within the substrate (12) and, hence, was buried.  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the Si substrate in claim 19 of the ‘038 patent with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  
Regarding claim 12, claim 19 of the ‘038 patent does not explicitly recite that the carrier substrate of silicon material includes a detachable interface configured to be detached by a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, as noted supra with respect to the rejection of claim 10, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the Si substrate in claim 19 of the ‘038 patent which is detachable via the application of mechanical stress with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘038 patent in view of Tanaka and further in view of Letertre and still further in view of Bedell and even further in view of D’Evelyn.  
Regarding claim 11, claim 19 of the ‘038 patent does not explicitly recite that the monocrystalline seed layer of YSZ is present in the form of a plurality of tiles.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches a method of transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) for the growth of a working layer (30) on the seed layer (12) with ¶[0087] specifically teaching that the seed layer (12) may be any material that is known in the art and ¶[0016] teaching that the support may consist of Si.  Letertre does not explicitly teach that the transferred monocrystalline seed is YSZ or that the crystalline layer is an epitaxially grown LNO layer.  However, in ¶¶[0012]-[0033] and elsewhere throughout the entire reference Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of an intermediate layer comprised of, for example, yttria-stabilized zirconia (YSZ).  This is achieved by, for example, using a gas-phase synthesis method to deposit a 10 to 500-nm-thick YSZ layer directly on a Si substrate followed by the growth of an epitaxial LNO layer.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as taught by Letertre may be used to transfer a monocrystalline seed layer of YSZ to a Si carrier substrate for use as a seed crystal for the epitaxial growth of a monocrystalline layer of LNO thereupon in order to form the multilayer structure taught by Tanaka with the motivation for doing so being to benefit from the use of a higher quality YSZ seed layer, to reduce the volume of YSZ required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Then in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline YSZ seed crystals on the Si carrier substrate as taught by Letertre and Tanaka in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 9, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2011/0171812 to Letertre, et al. (hereinafter “Letertre”) in view of Japanese Patent Appl. Publ. No. JP 08-002998 to Tanaka, et al. (“Tanaka”) and further in view of U.S. Patent No. 8,860,005 to Bedell, et al. (“Bedell”). 
Regarding claim 1, Letertre teaches a process for producing a monocrystalline material (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising: 
transferring a monocrystalline seed material directly onto a carrier substrate of silicon material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) with ¶[0087] specifically teaching that the seed layer (12) may be any material that is known in the art and ¶[0016] teaching that the support may consist of Si); and 
epitaxially growing the monocrystalline layer on the monocrystalline seed layer (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach the growth of an epitaxial working layer (30) on the seed layer (12)).  
Letertre does not explicitly teach that the transferred monocrystalline seed is a layer of yttria-stabilized zirconia (YSZ) material or that the monocrystalline layer is an epitaxially grown lithtum niobate (LNO) material that is grown on the YSZ material.  However, in ¶¶[0012]-[0033] and elsewhere throughout the entire reference Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of an intermediate layer comprised of, for example, yttria-stabilized zirconia (YSZ).  This is achieved by, for example, using a gas-phase synthesis method to deposit a 10 to 500-nm-thick YSZ layer directly on a Si substrate followed by the growth of an epitaxial LNO layer.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as taught by Letertre may be used to transfer a monocrystalline seed layer of YSZ to a Si carrier substrate for use as a seed crystal for the epitaxial growth of a monocrystalline layer of LNO on the YSZ material in order to form the multilayer structure taught by Tanaka with the motivation for doing so being to benefit from the use of a higher quality YSZ seed layer, to reduce the volume of YSZ required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Letertre and Tanaka do not explicitly teach that the carrier substrate comprises a detachable interface buried within the carrier substrate.  However, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Bedell teaches that the fracture line (36) preferably includes the interface between the substrate (12) and buffer layer (14) which, when the substrate (12) and buffer (14) are comprised of the same material, necessarily means that the interface (36) is a buried interface within the substrate assembly.  Moreover, col. 5, ll. 30-38 of Bedell further teaches that after the substrate (12) is removed the buffer layer (14) and any remaining portion of the growth substrate (12) are removed which necessarily means that at least a portion of the fracture interface (36) was located within the substrate (12) and, hence, was buried.  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the support substrate (20) of Letertre with the motivation for doing so being to facilitate more efficient separation of the epitaxial working layer (20) in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Letertre and Tanaka teach that the monocrystalline seed layer has a thickness of less than 10 m (see, e.g., ¶[0055] of Letertre which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range; see also ¶[0021] of Tanaka which teaches that the YSZ intermediate layer has a thickness of 10 to 500 nm).  
Regarding claim 3, Letertre teaches that the transfer of the monocrystalline seed layer of YSZ material to the carrier substrate of silicon comprises joining a monocrystalline substrate of YSZ material to the carrier substrate followed by thinning the monocrystalline substrate of YSZ material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in ¶¶[0012]-[0033] Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of seed layer comprised of, for example, yttria-stabilized zirconia (YSZ)).  
Regarding claim 4, Letertre and Tanaka teach that the thinning comprises forming a weakened zone delimiting a portion of the monocrystalline substrate of YSZ material to be transferred to the carrier substrate of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in ¶¶[0012]-[0033] Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of seed layer comprised of, for example, yttria-stabilized zirconia (YSZ)).  
Regarding claim 5, Letertre and Tanaka teach that the formation of the weakened zone comprises implanting atomic and/or ionic species into the monocrystalline substrate of YSZ material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in ¶¶[0012]-[0033] Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of seed layer comprised of, for example, yttria-stabilized zirconia (YSZ)).  
Regarding claim 6, Letertre and Tanaka teach that the thinning comprises detaching at the weakened zone so as to transfer the portion of the monocrystalline substrate of YSZ material to the carrier substrate of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in ¶¶[0012]-[0033] Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of seed layer comprised of, for example, yttria-stabilized zirconia (YSZ)).  
Regarding claim 7, Letertre and Tanaka teach that joining the monocrystalline substrate of YSZ material to the carrier substrate comprises molecular adhesion of the monocrystalline substrate of YSZ material to the carrier substrate (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach that the detached seed layer (12) is joined to the support substrate (20) by molecular adhesion at an adhesion interface (16); moreover, as noted supra with respect to the rejection of claim 1, in ¶¶[0012]-[0033] Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of seed layer comprised of, for example, yttria-stabilized zirconia (YSZ)).  
Regarding claim 9, Letertre teaches that the carrier substrate of silicon comprises a detachable interface configured to be detached by a laser debonding technique and/or chemical attack and/or by application of mechanical stress (see, e.g., Fig. 2E and ¶¶[0087]-[0094] which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses).  Letertre does not explicitly teach that the detachable interface is a buried interface as per claim 1 which is detached by laser bonding, chemical attack, and/or by the application of mechanical stress.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the support substrate (20) of Letertre which is detachable via the application of mechanical stress with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  
Regarding claim 13, Letertre and Tanaka teach that the monocrystalline seed layer has a thickness of less than 2 m (see, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range; alternatively, see ¶[0021] of Tanaka which teaches that the YSZ intermediate layer has a thickness of 10 to 500 nm).
Regarding claim 14, Letertre and Tanaka teach that the monocrystalline seed layer has a thickness of less than 0.2 mm (See, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  It is noted that although the lower limit of 200 nm is equal to rather than less than 0.2 m, a value of 200 nm is infinitely close to the claimed upper limit of 0.2 m that it would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  Alternatively, see ¶[0021] of Tanaka which teaches that the YSZ intermediate layer has a thickness of 10 to 500 nm.).
Regarding claim 15, Letertre and Tanaka teach that the transfer of the monocrystalline seed layer of YSZ material to the carrier substrate of silicon comprises joining a monocrystalline substrate of YSZ material to the carrier substrate, followed by thinning the monocrystalline substrate of YSZ material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in ¶¶[0012]-[0033] Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of seed layer comprised of, for example, yttria-stabilized zirconia (YSZ)).  
Regarding claim 16, Letertre teaches that detaching at the weakened zone so as to transfer the portion of the monocrystalline substrate of YSZ material to the carrier substrate of silicon comprises application of a thermal and/or mechanical stress to the monocrystalline substrate of YSZ material (see, e.g., ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses).  
Regarding claim 18, Letertre teaches that the carrier substrate of silicon comprises a detachable interface configured to be detached by a laser debonding technique and/or chemical attack and/or by application of mechanical stress (see, e.g., Fig. 2E and ¶¶[0087]-[0094] which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses).  Letertre does not explicitly teach that the detachable interface is a buried interface as per claim 1 which is detached by laser bonding, chemical attack, and/or by the application of mechanical stress.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the support substrate (20) of Letertre which is detachable via the application of mechanical stress with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bedell. 
Regarding claim 10, Tanaka teaches a substrate for epitaxial growth of a monocrystalline layer of lithium niobite (LNO) material (see, e.g., the Abstract and entire reference), comprising; a monocrystalline seed layer of yttria-stabilized zirconica (YSZ) material directly on a carrier substrate of silicon (See, e.g., ¶¶[0012]-[0033] as well as elsewhere throughout the entire reference which teach a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of an intermediate layer comprised of, for example, yttria-stabilized zirconia (YSZ) which is formed directly on the Si substrate.  This is achieved by, for example, using a gas-phase synthesis method to deposit a 10 to 500-nm-thick YSZ layer directly on a Si substrate followed by the growth of an epitaxial LNO layer.).  
Tanaka does not explicitly teach that the carrier substrate of silicon comprises a detachable interface buried within the carrier substrate of silicon.  However, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Bedell teaches that the fracture line (36) preferably includes the interface between the substrate (12) and buffer layer (14) which, when the substrate (12) and buffer (14) are comprised of the same material, necessarily means that the interface (36) is a buried interface within the substrate assembly.  Moreover, col. 5, ll. 30-38 of Bedell further teaches that after the substrate (12) is removed the buffer layer (14) and any remaining portion of the growth substrate (12) are removed which necessarily means that at least a portion of the fracture interface (36) was located within the substrate (12) and, hence, was buried.  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the Si substrate of Tanaka with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 12, Tanaka does not explicitly teach that the detachable interface is configured to be detached by a laser debonding technique and/or chemical attack and/or by application of mechanical stress.  However, as noted supra with respect to the rejection of claim 10, in Figs. 1-3 and col. 4, l. 12 to col. 5, l. 38 as well as elsewhere throughout the entire reference Bedell teaches an analogous method of forming an epitaxial structure on a growth substrate (12) as part of a process of forming a LED structure (10).  The method includes, inter alia, providing a substrate (12) and forming a buffer layer (14) comprised of the same material as the substrate followed by the deposition of a first contact layer (16), superlattice (18), a second contact layer (24), back reflector (30), and stressor layer (32).  A flexible handle substrate (34) is then adhered to the stressor layer (32).  In col. 5, ll. 20-29 Bedell specifically teaches that in one embodiment the growth substrate may be split off or otherwise reduced using controlled spalling in which a shear stress is applied using the flexible handle substrate (34) and stressor layer (32) such that the growth substrate (12) is split off along fracture line (36).  Thus, a person of ordinary skill in the art would look to the teachings of Bedell and would be inclined to provide a detachable interface buried within the Si substrate of Tanaka which is detachable via the application of mechanical stress with the motivation for doing so being to facilitate more efficient separation of the epitaxial layer in order to form a free-standing epitaxial structure as part of the fabrication of electronic and/or optoelectronic devices.  

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letertre in view of Tanaka and further in view of Bedell and still further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”). 
Regarding claim 8, Letertre, Tanaka, and Bedell do not explicitly teach that the monocrystalline seed layer of YSZ material is in the form of a plurality of tiles each transferred to the carrier substrate of silicon.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline YSZ seed crystals on the Si carrier substrate as taught by Letertre and Tanaka in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon. 
Regarding claim 17, Letertre, Tanaka, and Bedell do not explicitly teach that the monocrystalline seed layer of YSZ material is in the form of a plurality of tiles each transferred to the carrier substrate of silicon.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline YSZ seed crystals on the Si carrier substrate as taught by Letertre and Tanaka in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Letertre and further in view of Bedell and still further in view of D’Evelyn. 
Regarding claim 11, Tanaka and Bedell do not explicitly teach that the monocrystalline seed layer of YSZ material is present in the form of a plurality of tiles.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches a method of transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) for the growth of a working layer (30) on the seed layer (12) with ¶[0087] specifically teaching that the seed layer (12) may be any material that is known in the art and ¶[0016] teaching that the support may consist of Si.  Letertre does not explicitly teach that the transferred monocrystalline seed is YSZ or that the crystalline layer is an epitaxially grown LNO layer.  However, in ¶¶[0012]-[0033] and elsewhere throughout the entire reference Tanaka teaches a method of forming a complex oxide such as lithium niobate (LiNbO3 or LNO) having good crystallinity on a low cost single crystal substrate such as Si through the use of an intermediate layer comprised of, for example, yttria-stabilized zirconia (YSZ).  This is achieved by, for example, using a gas-phase synthesis method to deposit a 10 to 500-nm-thick YSZ layer directly on a Si substrate followed by the growth of an epitaxial LNO layer.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as taught by Letertre may be used to transfer a monocrystalline seed layer of YSZ to a Si carrier substrate for use as a seed crystal for the epitaxial growth of a monocrystalline layer of LNO thereupon in order to form the multilayer structure taught by Tanaka with the motivation for doing so being to benefit from the use of a higher quality YSZ seed layer, to reduce the volume of YSZ required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Then in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline YSZ seed crystals on the Si carrier substrate as taught by Letertre and Tanaka in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Response to Arguments
Applicant's arguments filed August 3, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent No. 8,860,005 to Bedell, et al. has been introduced to teach the newly added claim limitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714